DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment filed December 23, 2020 has been considered. 
Claims 10-15 and 18-26 are pending.
Claims 1-9 and 16-17 have been cancelled. 
Claim 26 is directed to a product by process claim. A single rejection under 35 U.S.C. 102 or 35 U.S.C. 103 should be made when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695,227 USPQ 964 (Fed. Cir. 1985). See also MPEP § 2113.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 24 depend upon cancelled claims.  Correction is appreciated.
Claims 22-24 refer to “the method of claim..”.  These claims should refer to --the process of claim--. Correction is appreciated.
What statutory class is claim 26?  Clarification is appreciated.   
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-15, 18, 22-23, and 25-26 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Ponnaiah et al [U.S. Patent No. 10,513,528 (Reference 16, cited by Applicants)].
           The instantly claimed process is taught.  At column 11, lines 55-63 and column 12, lines 1-25.  The reaction is carried out in ANC, acetonitrile. Especially, see Figure 1 (Sheet 1 of 1) and Figure 2 (sheet 2 of 2).  At column, lines 54-67, see Example 3.  The representative salt is depicted as follows:

    PNG
    media_image1.png
    215
    560
    media_image1.png
    Greyscale
.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-15 and 18-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,774,093 [Ghone et al (Reference A17, cited by Applicants)]. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention is disclosed in U.S. Patent No. 10,774,093. The reaction takes place with a solvent. It appears that the instantly claimed invention is completely embraced in the disclosure of U.S. Patent No. 10,774,093.  See the entire document. Compare the claim set. At claim 2, the relevant sections are reproduced below: 
Preparing the compound


    PNG
    media_image2.png
    231
    477
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    268
    433
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    280
    453
    media_image4.png
    Greyscale
.
The Information Disclosure Statements filed February 17, 2021 and August 24, 2022 have been considered.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                          [SIGNATURE BLOCK ON NEXT PAGE]
                                                                                     /Zinna Northington Davis/
 
/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

Znd
10.25.2022